DETAILED ACTION
The Amendment filed on May 25th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Paul T. Seegers on June 22th, 2021. During the telephone conference, Mr. Seegers has agreed and authorized the Examiner to amend claims 1, 14 and 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 14 and 16 as following:
Claim 1: (Currently Amended) An apparatus, comprising:
one or more sensors;
a secure circuit;

a gating circuit coupled to the secure circuit and the one or more sensors, wherein the gating circuit is configured to:
enable the one or more sensors by providing signaling to the one or more sensors; and
receive, from the secure circuit, a control signal input that controls whether the signaling is provided to the one or more sensors; and
wherein the secure circuit is configured to:
after a time interval has elapsed, disable, via the control signal input, the signaling to the one or more sensors such that other elements of the apparatus, including the processor, cannot enable the one or more sensors when the secure circuit sets the control signal input; and
based on a user’s credential authentication, allow, via the control signal input, the one or more sensors to be enabled.

Claim 14: (Currently Amended) A method, comprising:
determining, by a secure circuit in a computing device, to disable one or more sensors, wherein the computing device includes a processor configured to access data generated by the one or more sensors via a data path that does not include the secure circuit and a gating circuit configured to provide signaling to the one or more sensors, wherein the computing device is configured to allow access to hardware resources of the secure circuit to 
after a time interval has elapsed, setting, by the secure circuit, the control signal to a first value ; and
based on a user’s credential authentication, setting, by the secure circuit, the control signal to the second value to allow enablement of the one or more sensors.

Claim 16: (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising:
receiving user input requesting disabling of one or more sensors of the computing device; and
sending one or more signals to a predefined subset of circuitry included in a secure circuit, wherein the computing device includes a processor configured to access data generated by the one or more sensors via a data path that does not include the secure circuit and a gating circuit configured to provide signaling to the one or more sensors, wherein the computing device is configured to allow access to hardware resources of the secure circuit to other elements of the computing device, including the processor, only via signals sent to the 
wherein the one or more signals cause the secure circuit to set, after a time interval has elapsed, the control signal to a first value to disable the one or more sensors such that other elements of the computing device, including the processor, cannot enable the one or more sensors until the secure circuit changes the control signal from the first value to a second value; and
wherein the secure circuit is configured to, based on a user’s credential authentication, allow, via the control signal, the one or more sensors to be enabled.

Examiner’s Statement of reason for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, a method and a non-transitory computer-readable medium for securely disabling circuitry. The closest prior arts, as previously recited, Polzin (U.S. Pub. Number 2014/0089617), and Paaske (U.S. Patent Number 9,547,778) are also generally direct to various aspects for trust zone support in system on a chip having security enclave processor and secure public key acceleration. However, none of Polzin and Paaske teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 14 and 16. For example, none of the cited prior arts teaches or suggests the elements of “one or more sensors; a secure circuit; a processor coupled to the one or more sensors via a data path that does not include the secure circuit, wherein the processor is configured to access data generated by one or more sensors via the data path; and a gating circuit coupled to the secure circuit and the one or more sensors, wherein the gating circuit is configured to: enable the one or more sensors by providing signaling to the one or more sensors; and receive, from the secure circuit, a control signal input that controls whether the signaling is provided to the one or more sensors; and wherein the secure circuit is configured to: after a time interval has elapsed, disable, via the control signal input, the signaling to the one or more sensors such that other elements of the apparatus, including the processor, cannot enable the one or more sensors when the secure circuit sets the control signal input; and based on a user’s credential authentication, allow, via the control signal input, the one or more sensors to be enabled.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-13, 15 & 17-21 are allowed because of their dependence from independent claims 1, 14 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436